Spina, J.
(dissenting, with whom Cowin, J., joins). In my view the juvenile has failed to make a sufficient showing to justify an order for discretionary discovery under Mass. R. Crim. P. 14 (a) (2), as appearing in 422 Mass. 1518 (2004). In particular, he has not shown the existence of evidence likely to be produced that will be both relevant and material to his claim of selective prosecution. See Commonwealth v. Betances, 451 Mass. 457, 462 n.6 (2008). He has supported his motion for discovery with nothing more than the details of his own case. He has done none of the groundwork that should have been done to raise even a hint of selective prosecution, but instead requested, successfully, that the Commonwealth expend its time and resources to do what he should have done. In truth, the Commonwealth must now produce more than what the juvenile would have had to produce to succeed on his discovery motion.
The decision to prosecute, or not prosecute, and what charges to bring, generally falls within the broad discretion of the prosecutor. Commonwealth v. King, 374 Mass. 5, 22 (1977). “This broad discretion rests largely on the recognition that the decision to prosecute is particularly ill-suited to judicial review. Such factors as the strength of the case, the prosecution’s general deterrence value, the Government’s enforcement priorities, and the case’s relationship to the Government’s overall enforcement plan are not readily susceptible to the kind of analysis the courts are competent to undertake.” Wayte v. United States, 470 U.S. 598, 607 (1985). Moreover, decisions not to charge, to offer a plea bargain, or to enter into a cooperation agreement, Commonwealth v. Ciampa, 406 Mass. 257 (1989), often are made to secure the testimony of one perpetrator in order to prosecute the more culpable party. These are executive, not judicial, decisions. “Judicial supervision in this area . . . entails systemic costs of particular concern. Examining the basis of a prosecution delays the criminal proceeding, threatens to chill law enforcement by *177subjecting the prosecutor’s motives and decisionmaking to outside inquiry, and may undermine prosecutorial effectiveness by revealing the Government’s enforcement policy.” Wayte v. United States, supra.
Needless to say, prosecutorial discretion is not boundless but is subject to constitutional restraints. This includes principles of equal protection that prohibit the discriminatory application of impartial laws. Commonwealth v. Franklin, 376 Mass. 885, 894 (1978). To be successful with such a claim (selective prosecution), a defendant must show “that a broader class of persons than those prosecuted has violated the law, . . . that failure to prosecute was either consistent or deliberate, . . . and that the decision not to prosecute was based on impermissible classification such as race, religion, or sex” (citations omitted). Id. “[Ojnce a defendant has raised a reasonable inference of selective prosecution, the Commonwealth must rebut that inference or suffer dismissal of the underlying complaint.” Id. at 895.
Although this case is only at the discovery stage, the juvenile has not come forward with any evidence of selective prosecution. First, the circumstances of his case, which is his entire support for the claim of selective prosecution, is not enough to show the two groups are similarly situated. The two-year difference in their ages and the differences in their school grades are not inconsequential. They are precisely the same differences used by the local school department to segregate children: age and grade. The local school system segregates children according to three familiar categories: elementary (kindergarten-5), middle school (6-8), and high school (9-12), corresponding roughly to stages in a child’s development. Second, he has not shown the Commonwealth consistently has prosecuted only male juveniles in these cases, nor has he shown intentional or deliberate discrimination by the prosecutor. Third, he has not shown the decision to prosecute was based on an impermissible classification. The gender difference here is purely incidental. The age difference and grade difference were the basis for the decision.
Where the district attorney did nothing more than base his decision to prosecute the juvenile but not the three females on the two-year age difference between eleven year old and twelve year olds in middle school on the one hand, and a fourteen year *178old high school student, who also was on the football team, on the other hand, the juvenile has failed to support his claim of selective prosecution. He also has failed to show that the prosecutor’s files will likely contain relevant information that will support a claim of selective prosecution. I respectfully dissent.